                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

COREY L. DIAMOND,                            )
                                             )
         Plaintiff,                          )
                                             )
vs.                                          )   CA 19-915-CG-MU
                                             )
DEPARTMENT OF JUSTICE,                       )
                                             )
         Defendant.                          )

                                        ORDER

         After due and proper consideration of the issues raised, and there having been

no objections filed, the recommendation of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B) and dated January 9, 2020, is ADOPTED as the opinion of this

Court.

         DONE and ORDERED this 3rd day of February, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
